Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for Third quarter 2015 increases EPS and Adjusted ebitda Guidance ENGLEWOOD, COLO. (November 4, 2015) — CSG Systems International, Inc. (Nasdaq: CSGS), a leading global provider of interactive transaction-driven solutions and services, today reported results for the quarter ended September30, 2015. Key Highlights: • Third quarter 2015 results: • Total revenues were $187.0 million. • Non-GAAP operating income was $40.3 million, or 21.6% of total revenues and GAAP operating income was $31.0 million, or 16.6% of total revenues. • Non-GAAP earnings per diluted share (EPS) was $0.72. GAAP EPS was $0.50. • Cash flows from operations for the quarter were $25.8 million. • CSG paid its quarterly cash dividend of $0.175 per share of common stock, or a total of approximately $6 million, to shareholders. • Through November 2, 2015, CSG converted an additional 1.6 million Comcast customer accounts onto its cloud-based Advanced Convergent Platform. • CSG divested of its cyber-security business, Invotas, in early September 2015. “We have delivered year-over-year double digit percent non-GAAP earnings growth for the first nine months of 2015,” said Peter Kalan, chief executive officer of CSG International. “We have accomplished these strong results through a combination of improvements in the cost structure of both our domestic and international operations, the migration of new customers onto our processing solution in North America, critically evaluating where we place our investment dollars, and the scale benefits and continued maturation of our international managed services and content monetization offerings. We are starting to see the benefits of many of our business improvement initiatives which have aided in our ability to achieve our operating margin goals and drive solid cash flows.” CSG Systems International, Inc.
